Citation Nr: 0518713	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1979 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appeared at a Board hearing at the 
RO in September 2004.

The Board notes that service connection for an acquired 
psychiatric disorder was denied in a July 1995 rating 
determination.  The veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002).  It does 
not appear that the July 1995 rating decision considered a 
claim of PTSD, and the veteran has since raised such a claim.  
Therefore, the Board has listed the issues as they appear on 
the first page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  In a July 1995 rating determination, the RO denied 
service connection for a psychiatric disorder; the veteran 
was notified of this decision, but he did not file a notice 
of disagreement.  

2.  Evidence received since the July 1995 rating decision 
denying service connection for a psychiatric disorder is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Certain evidence received since the July 1995 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a psychiatric disorder 
in June 1995 and again in July 1995.  The veteran was 
notified of the July 1995 decision, but he did not file a 
notice of disagreement to initiate an appeal.  Therefore, the 
July 1995 decision appears to be the most recent final 
decision.  38 U.S.C.A. § 7105(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been received to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received in 
March 2000, it is governed by the version of 38 C.F.R. 
§ 3.156(a) which defined new and material evidence as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The RO denied the claim of service connection for a 
psychiatric disorder in 1995 because there was no evidence of 
a psychosis or neurosis in service.  The RO further indicated 
that there was no evidence of a psychosis to a degree of 10 
percent within one year of discharge from service.  The RO 
observed that the only condition diagnosed in any of the 
medical records submitted was a personality disorder and that 
a personality disorder was a congenital or developmental 
abnormality; that is a condition which was present at birth 
and/or would have developed with or without entry into 
military service.  The RO noted that service connection could 
not be established for personality disorders.  

Evidence received subsequent to the July 1995 rating 
determination includes an August 2002 report from M. Shea, 
S.N. D., indicating that the veteran's in service suicide 
gesture was a demonstration that he could not cope with the 
stressors in life and that the veteran frequently relived the 
anguish that he felt when he failed to succeed in the Marine 
Corps.  

Also added to the record are the results of an August 2003 VA 
examination, at which time Axis I diagnoses of alcohol abuse 
by history, cocaine abuse by history, and depressive 
disorder, not otherwise specified, were rendered.  The 
examiner noted that it was most likely that the veteran's 
long history of substance abuse in connection with his 
unemployment and previous legal difficulties was at the root 
of his depression.  However, he stated that the veteran's 
claim that the military experiences he underwent changed his 
life forever could not be entirely ruled out.  

Also added to the record is a September 2004 report from the 
veteran's private psychologist, W. Graves, who diagnosed the 
veteran as having Axis I diagnoses of bipolar disorder, type 
1, and polysubstance dependence.  Dr. Graves indicated that 
it was his opinion that the veteran's bipolar disorder 
emerged during the veteran's time period in the Marines 
provoked by and/or precipitated by the stressors associated 
with boot camp and the military environment rigors and 
exacerbated somewhat by his size and his attempt to stay in 
the military program.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Under such an 
analysis, the Board must conclude that certain items of newly 
added evidence are neither duplicative nor cumulative, bear 
directly and substantially upon the issue at hand, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
claim has therefore been reopened.

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
implementing regulations set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  However, the Board need not 
address the matter of compliance with VCAA at this time.  Any 
deficiencies with regard to VCAA will be remedied as a result 
of action set forth in the remand section.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder other than PTSD.  To this extent, the 
appeal is granted subject to the directions set forth in the 
following remand section of this decision.


REMAND

As an initial matter, it does not appear that a VCAA notice 
letter has been issued to the veteran.  Failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  

The Board further observes that at the time of his September 
2004 hearing, the veteran indicated that he was in receipt of 
Social Security Disability benefits.  He stated that these 
records were relevant to his claim.  It does not appear that 
the treatment records used in reaching this determination 
have been associated with the claims folder, and action in 
that regard is necessary.  

The Board further notes that he veteran appears to be making 
a claim of PTSD based upon personal assaults in service.  
Therefore, the provisions of 38 C.F.R. § 3.304(f)(3) apply.  
Appropriate action to comply with that regulation is also 
necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must issue an appropriate VCAA 
notice letter.  The veteran should also 
be furnished appropriate notice of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
regarding his claim of service connection 
for PTSD based on personal assaults. 

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all treatment records of the veteran 
used in awarding the veteran Social 
Security Disability benefits. 

3.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding his reported 
assault in service.  He should also be 
asked to submit alternative sources of 
information to verify the claimed 
assault.  He should be informed that 
these alternative sources could include, 
but are not limited to, private medical 
records; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  Then with 
any necessary authorization from him, the 
RO should attempt to obtain copies of all 
treatment records identified by him which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

4.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents of record.  

5.  The RO should then arrange for a VA 
special psychiatric examination.  The 
claims file must be made available to and 
reviewed by the examiner.  All 
psychiatric disorders found to be present 
should be clearly reported.  

     a)  After examining the veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether 
there is any evidence of behavioral 
changes which may support the veteran's 
claim of personal assaults during 
service.  If so, and if the examiner has 
diagnosed PTSD, then the examiner should 
offer an opinion as to whether the PTSD 
is related to the personal assault 
stressor(s).  

     b)  As to any acquired psychiatric 
disorder (other than PTSD) found to be 
present, the examiner should offer and 
opinion as to when such disorder was 
first manifested.  

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


